Citation Nr: 1828189	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-29 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial, compensable disability rating for residuals of chest tube placements, scars on the chest.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to June 2011. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Subsequently, jurisdiction was transferred to the RO in Milwaukee, Wisconsin. 


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's four superficial, non-linear scars have covered a total area of approximately 5.75 square centimeters (cm2).

2.  With the resolution of all reasonable doubt in the Veteran's favor, the evidence of record establishes that four of the six scars on his chest are intermittently painful and tender.


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable disability rating for residuals of chest tube placements, superficial, non-linear scars on the chest, have not been met.  
38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.27, 4.118, Diagnostic Code (DC) 7802 (2017).

2.  The criteria for a separate, increased disability rating of 20 percent, but no higher, for residuals of chest tube placement, painful scars on the chest, have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.6, 4.7, 4.27, 4.118, DC 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has a total of six scars as a result of chest tube insertions in service due to bilateral pneumothorax of the lungs.  See July 2014 VA Form 9.  Of these six, he asserts four are tender and painful at times.  If he moves around or breathes heavily he experiences pain.  He also experiences pain in his ribs at times, especially with bending or hunching over.

Preliminarily, the Board notes the Veteran's scars are presently evaluated under DC 7802 for superficial, non-linear scars not of the head, face, or neck.  38 C.F.R. 
§ 4.118.  Under DC 7802, a 10 percent disability rating is warranted if the area(s) covered by the scar(s) is 144 square inches (in2) (929 cm2) or greater.  Note 1 associated with DC 7802 prescribes that a superficial scar is one that is not associated with underlying soft tissue damage.  Note 2 associated with DC 7802 prescribes, in relevant part, that if there are multiple qualifying scars present a separate disability rating is to be assigned based on the total area of the qualifying scars that affect the anterior portion of the trunk and a separate disability rating is to be assigned based on the total area of the qualifying scars that affect the posterior portion of the trunk.

Generally, in assessing the evidence of record, the Board acknowledges the Veteran is competent to provide evidence regarding the lay observable symptoms attributable with his scars.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology), abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013).  However, he is not competent to render a medical diagnosis or opinion on such complex medical questions as the measurement of the area(s) covered by the scar(s) and whether there is damage to the underlying soft tissue.  See Barr, supra; Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  In that regard, the Board relies primarily on the medical evidence of record.  

As in this instance, when an initial, compensable disability rating is at issue, the evidence to be considered includes the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Here, the only relevant medical evidence of record is the May 2011 VA Examination Report and April 2015 Scars/Disfigurement VA Examination Report.  The Veteran was first examined by the VA in May 2011.  At that time, according to the VA examiner, he reported a single scar on the left ribcage, which was painful, but without any skin breakdown or functional impairment.  May 2011 VA Examination Report.  

Upon examination, the VA examiner documented the presence of a scar on the anterior side of the trunk, over the lateral chest wall, as well as four other insignificant scars.  With respect to the scar on the anterior trunk, the VA examiner noted it was superficial, linear and measured 1 cm by .5 cm.  There was no objective evidence of pain upon examination.  Further, there was no evidence of skin breakdown, inflammation, edema, keloid formation, or limitation of motion or function.

Based on the fact the VA examiner acknowledged five scars altogether, but only addressed one with specificity, the Board finds the May 2011 VA examiner's findings are inadequate to adjudicate this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that an opinion is adequate where it describes the disability, if any, in sufficient detail so that the Board's evaluation of the disability is a fully informed one) citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The Veteran was examined again by the VA in April 2015.  April 2015 Scars/Disfigurement VA Examination Report.  Following examination, the VA examiner documented the presence of six scars related to chest tube placements due to bilateral pneumothorax in 2009 and 2010; one superficial, non-linear scar on the right posterolateral back measuring 1 cm by 1cm; a second superficial, non-linear scar on the right flank measuring 2.5 cm by 1 cm; a third linear scar right below the axilla measuring 3 cm; a fourth superficial, non-linear scar on the left flank measuring 2 cm by 0.5 cm; a fifth superficial, non-linear scar on the left superior anterior flank measuring 2.5 cm by 0.5 cm; and a sixth linear scar on the left inferior anterior flank measuring 1.5 cm.  In all, the VA examiner calculated the total area covered by the superficial, non-linear scars was approximately 2 cm2.  In terms of the location of the scars, the VA examiner explained that they were on the side of the chest, on the flank, and thus not clearly on the back or chest.  However, for ease of reporting, the VA examiner addressed them as scars on the anterior trunk.

Overall, the VA examiner observed each of the scars were well healed, skin colored, and flat.  There was no evidence of pain; tenderness; loss of skin covering; keloid formation; or limitation or motion or function.  In fact, the VA examiner noted the Veteran was able to remove his shirt overhead without any difficulty.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms associated with any of the scars. 

Furthermore, the VA examiner noted the Veteran's concern that his left lower rib might be displaced from the chest tube placements.  Consequently, an x-ray examination was conducted, and it revealed no obvious bone deformities or fractures.

In contemplating the above, the Board finds the preponderance of the evidence does not warrant an initial, compensable disability rating under DC 7802 at any time during the appeal period.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (holding that where an increase in the disability rating is at issue, staged ratings are appropriate when the factual findings show distinct time periods where the veteran exhibited symptoms that would warrant different ratings). 

The April 2015 VA examiner calculated the total area covered by the superficial, non-linear scars was approximately 2 cm2.  However, the Board notes this calculation is incorrect.  In actuality, given the measurements provided by the VA examiner for each superficial, non-linear scar, the total area covered is approximately 5.75 cm2.  While greater than the VA examiner's total, it remains significantly below the minimum 929 cm2 required for a compensable 10 percent disability rating.

Despite the VA examiner's miscalculation, the Board finds the April 2015 Scars/Disfigurement VA Examination Report is adequate to adjudicate this claim because each individual scar is detailed with sufficient specificity for the Board to calculate the total area covered by the superficial, non-linear scars.  See Stefl, supra.  Of note, the Veteran's lay statements at no time suggest the total area covered by the scars equals one square foot (144 in2; 929 cm2) or more in size.

The Board's inquiry does not end here.  The Board must also consider increased evaluations under other potentially applicable DCs.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the other conditions).  Other DCs pertaining to scars are DC 7800, 7801, 7804, and 7805.  38 C.F.R. § 4.118.  

DC 7800 applies to burn scars, other scars, or disfigurement of the head, face, or neck.  As none of the scars are located on the head, face, or neck, DC 7800 is not applicable. 

DC 7801 applies to deep, non-linear burn scars, other scars, or disfigurement not of the head, face, or neck.  Since none of the scars are deep, non-linear in nature, DC 7801 is also not applicable.

DC 7805 applies to other scars, including linear scars, and the effects of scars evaluated under DC 7800, 7801, 7802, and 7804 not considered in the diagnostic criteria.  Under DC 7805, the scar(s) is evaluated under the diagnostic criteria associated with the disabling effect.  Here, the evidence of record discloses no other disabling effects stemming from the scars.  Although the Veteran complained of pain in his rib area at times, especially with bending or hunching over; this complaint is not specific to the scars.  Rather, during the April 2015 VA examination, his concerned pertained to the left ribcage area generally.  Moreover, the April 2015 VA examiner observed that he was able to remove his shirt without any difficulty.  Therefore, a separate disability rating under DC 7805 cannot be justified. 

Finally, DC 7804 applies to unstable or painful scars.  Under DC 7804, a 10 percent disability rating is warranted if there are one or two unstable or painful scars; a 20 percent disability rating is warranted if there are three or four unstable or painful scars; and a 30 percent disability rating is warranted if there are five or more unstable or painful scars.  Note 1 associated with DC 7804 defines an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 

The evidence of record, to include the Veteran's lay statements, does not establish the presence of any unstable scars.  On the other hand, in his July 2014 VA Form 9, he avowed that at times four of the six scars are painful and tender.  While the April 2015 VA examiner found there was no evidence of pain or tenderness at the time of examination, the Board notes his lay statements are not necessarily inconsistent with the VA examiner's findings because he does not contend the scars are painful and tender constantly.  Since he is competent to provide evidence in this regard, the Board finds his lay statements are as equally probative as the April 2015 Scars/Disfigurement VA Examination Report.  As such, the Board accords him the benefit of the doubt and finds the preponderance of the evidence establishes that four of his six scars are intermittently painful and tender warranting a separate, increased disability rating of 20 percent, but no higher, under DC 7804.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.118, DC 7804.


ORDER

An initial, compensable disability rating for residuals of chest tube placements, superficial, non-linear scars on the chest, is denied.







A separate, increased disability rating of 20 percent, but no higher, for residuals of chest tube placement, painful scars on the chest, is granted, subject to the laws and regulations governing the payment of monetary awards.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


